Citation Nr: 1821472	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-33 051	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.  He died in March 2009.  The appellant is his surviving spouse, so widow.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, the appellant testified in support of her cause-of-death claim before a local Decision Review Officer (DRO).  She also more recently testified at a videoconference hearing in April 2014 before the undersigned Veterans Law Judge (VLJ) of the Board.  Transcripts of the hearings are of record.

The Board remanded this claim in July 2014 and June 2015 for additional development.

In June 2015 the Board also remanded additional claims of entitlement to service connection for lung cancer, brain cancer, disability manifested by loss of balance, right lower extremity, disability manifested by loss of balance, left lower extremity, blood clots in the legs, loss of hair, disability manifested by loss of right hand coordination, disability manifested by loss of left hand coordination, and disability manifested by loss of ability to focus, also a petition concerning whether new and material evidence had been received to reopen a claim of entitlement to service connection for a low back disability.  All of those claims were for accrued benefits.  

The Board noted that at that time the Agency of Original Jurisdiction's (AOJ's) determination that those accrued-benefits claims were in appellate status.  The Board accepted a February 2010 decision letter as the decision on appeal and the appellant's July 2010 VA Form 9 as the Notice of Disagreement (NOD).  However, the Board additionally explained that those accrued-benefits claims had not been addressed in a Statement of the Case (SOC) and that, in response to the SOC, once provided, the appellant also would need to file a Substantive Appeal to complete the steps necessary to "perfect" her appeal of those other claims to the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 20.200 (2017).   The Board further observed that a determination had not been made regarding whether she may be substituted for the Veteran with regard to those other claims to process them to completion.  The Board, therefore, remanded those claims also for the appellant's request to be substituted to be adjudicated by the AOJ.  The Board instructed that, if her substitution request was denied, the AOJ must provide her notice of the determination as well as notice and instructions regarding her right to appeal that determination.  If she did not appeal a denial of her request for substitution, then the AOJ was to proceed to issuing an SOC (with accompanying notice and instructions regarding steps to perfect an appeal) regarding her accrued-benefits claims.  Alternatively, if her substitution request was granted, then the AOJ would need to instruct her of the time remaining from the date of the notice of the substitution for her to file an NOD to initiate an appeal of any or all issues.

Subsequent to the June 2015 remand, the appellant's request to be substituted was granted in August 2016.  Thus, an SOC with regard to accrued benefits was not issued.  The appellant submitted an NOD in September 2016 and an SOC was issued in November 2016.  Although she submitted a VA Form 9 in October 2016, she did not submit a timely Substantive Appeal in response to the November 2016 SOC.  As such, the appeal of the issues for which she was substituted was not perfected and, consequently, those other claims are not currently before the Board.


FINDINGS OF FACT

1.  The Veteran died in March 2009.

2.  His death certificate shows that the immediate cause of his death was metastatic lung cancer.

3.  At the time of his death, service connection was not in effect for any disability.

4.  During service he did not participate in a radiation-risk activity.

5.  The preponderance of the evidence shows that the condition causing his death did not initially manifest during his time in service or within a year of his discharge, and the terminal illness has not otherwise been shown to be related or attributable to his military service.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for the cause of the Veteran's death.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising her of the information and evidence VA will obtain and of the information and evidence she is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims for Dependency and Indemnity Compensation (DIC), so including for the cause of a Veteran's death, this notice must include: (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In June 2009 and November 2009 letters, VA informed the appellant of the different ways to substantiate a claim for DIC benefits.  In addition, the June 2009 letter informed her that the Veteran was not in receipt of service-connected benefits for lung or brain cancer.  She therefore has received the required notice concerning her claim.


VA also has a duty to assist the appellant in fully developing her claim, including by obtaining potentially relevant records and a medical opinion when necessary to make a decision on the claim.  To this end, the Veteran's service treatment records (STRs), service personnel records (SPRs), and identified post-service treatment records have been obtained and associated with his claims file for consideration.  In addition, a VA medical opinion was obtained in October 2014 - on remand.

In obtaining that needed VA medical nexus opinion (which is responsive to the determinative issue of causation), also all potentially relevant treatment records, as well as information concerning the circumstances, conditions and hardships of the Veteran's service, there was compliance - certainly the acceptable substantial compliance - with these Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Service Connection for Cause of Death

The appellant contends that the Veteran's terminal metastatic lung cancer was from exposure to toxins and/or radiation during his time in service.  

When a Veteran dies of a service-connected disability, the Veteran's surviving spouse is eligible for DIC.  38 U.S.C. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  The death of a Veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).
A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Generally, in order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection for disability based on exposure to ionizing radiation can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service-connected when they occur in "radiation-exposed Veterans."  38 U.S.C. § 1112(c); 38 C.F.R. §3.309(d).  This category of "radiation-exposed Veterans" includes those Veterans who participated in a "radiation-risk activity." 

"Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of Veterans who were in the occupation of forces of Hiroshima or Nagasaki during the period August 6, 1945, and ending on July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky; Portsmouth, Ohio; and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska.  38 C.F.R. § 3.309(d)(ii). 

Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  To consider a claim under section 3.311, the evidence must show the following: (1) the Veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311 (b).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2). 

Third, service connection may be granted under 38 C.F.R. § 3.303 (d) when it is established that disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


Turning to the relevant evidence, the Veteran's STRs reveal that in September 1967 he reported a two-week history of spitting up blood.  It was uncertain whether he was coughing it up or whether it was just coming from his throat.  His lungs were clear.  The preliminary impression was rule out tuberculosis.  A September 1967 chest x-ray was performed for spitting up blood.  The result was normal chest.  In May 1968 he reported chest pain with coughing, heavy sputum.  He was noted to be a smoker and the impression rendered was bronchitis secondary to smoking.  In another treatment note dated in May 1968, cough and chest pain were reported.  Another impression of bronchitis was rendered in September 1968.  Examination at separation from service in September 1970 did not reveal any lung or chest abnormalities.  In his Report of Medical History, the Veteran mentioned asthma but denied shortness of breath and chronic cough.  His military service ended in October 1970.

Post-service treatment records reveal the Veteran suffered from metastatic lung cancer with brain metastases.  He died in March 2009.  The death certificate lists metastatic lung cancer as the immediate cause of his death.  No other cause of death is listed or any substantial and material contributing factor.

In a statement dated in March 2009, Dr. J.R. reported that the Veteran had been under his care until his death.  This provider reported that it was his understanding that the Veteran's military background may have exposed him to low-dose radiation many years ago.  The Veteran's wife asked this doctor whether it was possible that this could have increased the Veteran's risk of eventually developing lung cancer.  It was the provider's professional opinion that, if the Veteran was indeed exposed to ionizing radiation as a young adult, that exposure could lead to development of a secondary malignancy, such as lung cancer, 10 to 30 years later.  


In a statement dated in April 2010 the appellant's representative noted that the Veteran reported working with and around nuclear weaponry.  Specifically, while on active duty he would load and unload bombs and provide security for B-52s.  The hanger where he worked was used as a storage facility for these weapons.  The Veteran's subsequent work history was negative for any possible exposure.  The representative repeated the March 2009 opinion of Dr. J.R.

In a statement dated in April 2010 the appellant argued that the Veteran had breathing problems since they met in the 1980s and argued that the doctors had misdiagnosed him with bronchitis.

In a statement dated in July 2010 a private provider noted that the Veteran passed away at his home.  She noted that the Veteran had metastatic lung cancer and became bedbound from his illness. As a result of being bedbound, he developed pressure ulcers.  But the cause of his death was incurable lung cancer, not the pressure ulcers or gangrene that developed.

In December 2012 VA requested records of occupational exposure to radiation in accordance with 38 C.F.R. § 3.311 with regard to the Veteran.  The nature of the disability was metastatic lung cancer and the location of the exposure was noted to be Griffiss Air Force Base (AFB).  The duties assigned were noted to be military security and material handling.  

In January 2013 a response was received regarding radiation exposure/dose inquiry for the Veteran.  It was noted that the Air Force has periodically conducted radiation exposure evaluations on individuals and operations involving nuclear weapons.  It was reported that these studies have consistently demonstrated that Air Force exposures are low, and typically well below 100 millirem (mrem) in a year, with the exception of small groups of personnel that performed nuclear munitions maintenance operations on a routine basis.  These maintenance operations required physically close proximities to systems for prolonged periods of time.  Due to the low exposure potential for security force personnel, dosimetry monitoring would neither have been accomplished nor required.  As such, record of exposure to ionizing radiation, i.e., a DD Form 1141, would not have been completed for the Veteran.  The statement indicated this source did not have dose recommendations for the Veteran.  

In a statement dated in December 2013 the appellant argued that the claim was supported by the response to a request for dose estimates indicating the Veteran had low exposure potential coupled with Dr. J.R.'s statement that very low dosage of ionizing radiation increased the risk of developing lung cancer.

The Veteran had a VA examination in October 2014.  The examiner rendered the opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reported on the extensive history of the case, the Veteran's treatment on active duty from his STRs, and the post-service medical treatment for his metastatic lung cancer.  The examiner indicated that he had reviewed the Veteran's claims file - including documents related to the possibility of radiation exposure and documents related to the possibility of exposure to toxic substances.

In explanation, the examiner noted that the first question was whether the Veteran's metastatic adenocarcinoma of the lung was due to exposure to radiation while he was on active duty.  The examiner reported that the claim related the Veteran's exposure to the time he was based at Griffiss AFB.  He performed a security role and that the planes taking off and landing carried nuclear weapons and that this constituted a risk of exposure.  

The examiner noted that the instructions specifically noted that there was no conceded exposure to radiation through a radiation risk occupation for the Veteran.  Also, the military had no history of external or internal radiation exposure recognized by the Air Force for the Veteran.  The examiner repeated information from the response received regarding radiation exposure/dose inquiry for the Veteran and information provided in the accompanying instructions for the examination regarding the Veteran's service.

The examiner noted that there was no documented exposure to radiation.  The Veteran provided security service on the base and this has not been determined to constitute any risk of radiation exposure.  A report noted that studies have consistently demonstrated that Air Force exposures are low, and typically well below 100 mrem in a year, with the exception of small groups of personnel that performed nuclear munitions maintenance operations on a routine basis.  The examiner interpreted the reports to mean that the exposure rates was consistent with background radiation exposure and were not above normal exposure rates, and well within the safety levels established for the general public.  

The examiner commented upon the statement of the Veteran's provider regarding exposure leading to development of a secondary malignancy.  However, the certification from the Department of the Air Force made clear to the examiner that the Veteran did not have the pre-requisite exposure to ionizing radiation that is required to meet the threshold established by the Veteran's provider as sufficient to cause a malignant lung cancer. 

The second question was whether the Veteran was exposed to toxic substances at Griffiss AFB that constituted a nexus leading to a probability that the exposure caused a lung cancer.  The examiner noted that in reviewing the instructions and the claims file, the examiner did not find any specific evidence showing the Veteran had exposure to any specific toxic substance.  His duties were to provide security.  There was no evidence that he ever handled toxic substances or even came into direct contact with any specific toxic substance.  There was no evidence in the service treatment records or personnel records that he was ever treated for exposure to any toxic substances, and the Veteran's separation examination is silent on the topic of exposure to any toxic substances.  The examiner continued to note that the Veteran's employment category was one that was unlikely to involve such exposure, notwithstanding any special circumstances that have not been identified.  The examiner stated that in the absence of any specific evidence to identify exposure to a toxic substance or substances at Griffiss AFB, and in view of the fact that the allegation of contaminated soil, water and other toxins is not conceded by the military for Griffiss AFB, the examiner could not find a nexus between a potential exposure and the later development of lung cancer in the Veteran.

The third question addressed by the examiner was the likelihood of a nexus between the terminal cancer and the respiratory related issues that were noted during the Veteran's service.  The examiner again noted that the service treatment records were reviewed.  The examiner identified that the Veteran was seen in September 1967 with a complaint of coughing up blood.  A chest x-ray was performed which was normal.  The Veteran did not have a reoccurrence of this complaint during the remaining 3 years of active duty.  The Veteran was seen again in May 1968 with a complaint of a two day history of anterior chest pain with coughing resulting in heavy sputum production.  The Veteran smoked 1/2 pack cigarettes per day.  On physical examination the lungs were clear.  The impression was bronchitis secondary to smoking.  A chest x-ray was ordered and Robitussin was prescribed.  The chest x-ray was noted to show a density in the fifth anterior interspace on the left.  This was noted to may represent confluent vascular markings as it was not present in the previous examination.  However, the possibility of an interval infiltrate appearing in the left lung could not be entirely excluded.  This finding was not seen in the lateral view.  The remainder of the chest was unremarkable.  Repeat examination of the chest was recommended and eight days later the chest x-ray was repeated and was interpreted as normal.  Any infiltrate that was present had cleared up subsequently.  

The examiner reported that the Veteran was seen again in September 1968 with complaints of chest pain with productive cough.  The diagnosis was bronchitis treated with tetracycline.  The Veteran served for two more years of active duty and had no further visits related to his chest or lungs.  The Veteran had a separation examination in September 1970 and at that time the Veteran checked "asthma" but denied any prior history of shortness of breath, pain or pressure in the chest, or chronic cough.  It was noted that he had presented once complaining of having coughed up blood.  The examination of his chest and lungs was normal, and there was no identification of a chest or lung condition.

The examiner noted that it was clear that the Veteran was treated for bronchitis.  The service treatment records also noted that the Veteran was smoking 1/2 pack of cigarettes a day.  The examiner noted that in regard to the abnormal chest x-ray in May 1968, it was repeated within eight days and was entirely normal.  Furthermore, there was no evidence of any abnormality on the three other chest x-rays that were done.  The examiner opined that this clearly indicated that the infiltrates seen in May 1968 had totally resolved within the intervening eight days.  Thus, it was a transitory infiltrate which fully resolved with no evidence of residuals.  The examiner further noted that as the Veteran never sought treatment for a chest or lung problem in the final two years of his active duty and that this further confirmed that the earlier condition was transitory with full resolution.  Accordingly, the examiner found that there was no evidence to suggest that this transitory lung condition had any lasting impact on the Veteran.  Specifically, the examiner noted that there was no evidence that this brief infiltrate in any way contributed to the development of a lung cancer 40 years later in 2008.


The examiner noted that the 40 year time line was inconsistent with the natural history in the development of lung cancer.  The examiner provided an excerpt from a book on lung cancer and information from the U.S. Surveillance, Epidemiology and End Results (SEER) program and International Agency for Research on Cancer the to support his statements.  The publications discussed indicated the relative risk factors for development of lung cancer.  

The examiner reported that the Veteran was noted to be a smoker in his service treatment records.  The examiner stated that it was understood that at the time of the Veteran's admission in 2009 the medical record stated that he was not a smoker at that time.  The examiner reported that the evidence supplied did not provide any additional evidence as to when the Veteran quit or how many years he smoked.  The admission records in 2009 noted that the Veteran smoked marijuana daily, which also constituted a risk factor.  The Veteran was known to have COPD in 2008, and bronchitis in 1968 while on active duty, so we know he had pre-existing lung disease (bronchitis and COPD).  The combination of the Veteran's risk factors, noted to be a history of smoking, being African-American, and history of prior lung disease were the most likely bases for the development of his metastatic adenocarcinoma of the lung, in the absence of any established exposure to radiation or to contaminated soil, water, or other toxins. 

The examiner rendered the opinion that the Veteran's terminal metastatic adenocarcinoma of the lung was unlikely related to his military service.  The examiner noted that the opinion applied specifically to the claim relating to exposure to ionizing radiation at Griffiss AFB; the Veteran's unconfirmed alleged exposure at Griffiss AFB to contaminated soil, water and other toxins that are alleged to have led to the eventual development of fatal cancer; and the claim that the terminal cancer was the direct result of in service productive cough, bronchitis, and chest X-rays revealing a density in the 5th anterior interspace on the left lung and the possibility of an interval infiltrate in this lung.

Entitlement to service connection for the cause of the Veteran's death is not warranted.  The Veteran passed away in March 2009 and the death certificate indicates he died from metastatic lung cancer.  In addition, a statement from a provider of record confirms his death was from lung cancer.  At the time of his death he was not in receipt of service-connected benefits for any disability.  The appellant, his widow, contends that his terminal lung cancer is due to his exposure to radiation and/or toxic chemicals in service, and/or his in-service respiratory complaints.  She has submitted articles regarding the his station, Griffiss AFB, including an EPA statement regarding the AFB.

First, with regard to whether any exposure to radiation caused the Veteran's terminal lung cancer, the appellant states that the Veteran was exposed while working in security and as a handler.  The appellant has provided a statement from a provider that indicates that if the Veteran had been exposed the exposure could lead to the development of a secondary malignancy, such as lung cancer, 10 to 30 years later.  However, the Veteran is not a radiation-exposed Veteran because he did not participate in a radiation-risk activity.  The record does not reveal that the Veteran had onsite participation in a test involving the atmospheric detonation of a nuclear devise; participated in the occupation of Hiroshima or Nagasaki, Japan; was interned as a prisoner of war in Japan; or served on the grounds of gaseous diffusion plants.  Although lung cancer is a radiogenic disease, the preponderance of the evidence is against a finding that the Veteran was exposed to ionizing radiation in service.  A report by the Air Force indicates that studies have consistently demonstrated that Air Force exposures were low and that due to the low exposure potential for security force personnel, dosimetry monitoring would not have been accomplished or required.  A dose recommendation for the Veteran was not provided; however, as the studies indicate low exposures, it would be unfruitful to obtain further dose information.  Furthermore, a VA examiner in October 2014 noted that based upon the statement from the Air Force, it was clear that the Veteran did not have the pre-requisite exposure to radiation to meet the threshold established by the Veteran's provider to cause a malignant lung cancer.  

Second, with regard to whether the Veteran's terminal lung cancer was related to any exposure to toxic chemicals in service, although the appellant has provided articles regarding clean up at Griffiss AFB, there is no indication that the Veteran was exposed to toxic chemicals while in active service.  The VA examiner in October 2014 noted that there was no specific evidence that the Veteran had handled toxic substances.  There was no evidence in the service treatment or personnel records that the Veteran was ever treated for exposure to any toxic substance and the separation examination was silent for any such exposure.  

Third, with regard to whether the Veteran's terminal lung cancer was related to his in-service treatment for bronchitis and respiratory complaints, the appellant has argued that the Veteran had breathing problems since they met in the 1980s.  It is acknowledged that STRs reveal treatment for bronchitis and respiratory complaints.  It is further acknowledged that the examiner in October 2014 stated that the Veteran had a pre-existing lung disease of COPD in 2008 and bronchitis in 1968 while on active duty, and subsequently stated that the combination of the Veteran's risk factors, noted to be a history of smoking, being African-American, and history of prior lung disease were the most likely bases for the development of his metastatic adenocarcinoma of the lung.  However, after consideration of these records, the VA examiner in October 2014 noted that based upon the contemporaneous x-rays, the complaints were transient and cleared up while the Veteran was in service, that there was no evidence suggesting that this transitory lung condition had any lasting impact on him and that there was no evidence that this brief infiltrate in any way contributed to the development of a lung cancer 40 years later in 2008.  

The examiner rendered the opinion that the Veteran's metastatic lung cancer was less likely than not related to his active military service.  Medical reports must be read as a whole and in the context of the evidence of record.  See Acevedo v. Shinseki, 25 Vet. App. 286 (2012).

Finally, the Board finds probative the VA medical opinion dated in October 2014 that thoroughly discussed the Veteran's history and the relevant medical records, addressed the statement of the Veteran's provider, and referenced articles and studies, and rendered the opinion that the Veteran's terminal lung cancer was unlikely related to his military service.  

Therefore, as the preponderance of the evidence is against finding that the Veteran's terminal metastatic lung cancer was incurred in or is otherwise related or attributable to his service, including presumptively, entitlement to service connection for the cause of his death is denied.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


